Citation Nr: 0007396	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  98-00 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for a stomach condition. 

2.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for a prostate condition.

3.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for an acquired psychiatric disorder.

4.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for a back condition. 

5.  Entitlement to service connection for chronic headaches.

6. Entitlement to service connection for heart disease.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1953 to March 
1957.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of November 1997 and 
August 1998 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois, which, 
respectively, determined that no new and material evidence 
had been submitted to warrant reopening claims of entitlement 
to service connection for stomach, prostate, acquired 
psychiatric, and back disorders, and which denied entitlement 
to service connection for chronic headaches and heart 
disease. 

The veteran requested and was afforded a Board video 
conference hearing in October 1999.  Final adjudication of 
his claims was deferred after the conference to allow the 
veteran to assemble and submit additional medical evidence.  
The veteran submitted additional evidence which was date 
stamp received by the RO on January 21, 2000 and received by 
the Board on January 24, 2000.

Such medical, consultation and treatment records were 
received after the case had been certified to the Board by 
the agency of original jurisdiction (AOJ); such evidence has 
not first been considered by the AOJ.  Pursuant to 38 C.F.R. 
§ 20.1304 (1999), pertinent evidence received by the Board 
under this section necessitates a return of the case to the 
AOJ for review, consideration and preparation of a 
supplemental statement of the case prior to a Board decision 
unless there has been a waiver of such referral.  No such 
waiver is of record in this case.


REMAND

As noted above, the veteran submitted additional evidence, 
notably hospital treatment records dating back to the 1960's 
relating to a prostate condition, heart disease, back 
complaints, headaches, and a psychiatric disorder.  The 
additional evidence includes a statement from Anthony B. 
D'Souza, M.D., who indicated in correspondence dated January 
11, 2000 that he had been treating the veteran since 1983, 
and opined that the veteran's psychiatric illness began 
during service.

These records may be construed as "pertinent evidence" to 
the claims on appeal under 38 C.F.R. § 20.1304.  As noted 
above, the veteran did not submit a waiver pursuant to that 
section to enable the Board to review this information in the 
first instance.  Without such a waiver, the Board is required 
to remand the case to the RO to ensure the veteran's due 
process rights.

To ensure full compliance with due process requirements, the 
case must be REMANDED to the RO for the following 
development:

The RO should review the claims in light 
of the additional evidence submitted.  If 
the RO finds that additional development, 
such as another VA examination(s), is/are 
warranted, the development should be 
accomplished.  If the claims remain 
denied, the veteran and his 
representative should be provided an 
appropriate supplemental statement of the 
case and given the opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The veteran and his representative are also reminded that a 
decision on an appeal of this claim to the Board is not 
likely to be rendered if additional "pertinent evidence" is 
submitted to the Board after the RO has rendered its decision 
if the veteran does not also submit a waiver of his right to 
have the RO review that evidence in the first instance 
pursuant to section 20.1304(c) of VA regulations.  Submission 
of additional evidence without a waiver is likely to result 
in the case being remanded again to the RO.  To avoid such 
delay, the Board reminds the veteran and his representative 
of the provisions of section 20.1304(c) requiring a waiver in 
order for the Board to review such evidence in the first 
instance.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


